COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO. 02-08-00450-CV
 



ARLINGTON MEMORIAL
  HOSPITAL


 


APPELLANT




 
V.
 




PATRICIA HARRIS,
  INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF HARVEY HARRIS,
  DECEASED


 


APPELLEE



 
------------
FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
------------
AND
 
NO. 02-09-00008-CV
 



IN RE ARLINGTON
  MEMORIAL HOSPITAL


 


RELATOR



 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
               MEMORANDUM
OPINION[1] AND JUDGMENT




                                              ------------
On May 22, 2009, Arlington Memorial filed its ANotice
of Entry of Order@ in this court, to which it
attached the AOrder Granting Defendant
Arlington Memorial Hospital=s
Objections to Plaintiffs= Amended Expert Report, Motion
to Dismiss and For Attorney Fees and Costs@ signed
by the trial court on May 14, 2009. 
Because the trial court=s May
14, 2009 order grants all of the relief sought by Arlington Memorial, we
dismiss this appeal and petition for writ of mandamus as moot.[2]
PER CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON
and MCCOY, JJ.
DELIVERED:  July 20, 2009




     [1]See
Tex. R. App. P. 47.4.


     [2]See
Tex. R. App. P. 43.2(f).